                    Case 18-12491-CSS            Doc 134       Filed 11/19/18         Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re                                                          Chapter 11

PROMISE HEALTHCARE GROUP, LLC et al.,1                         Case No. 18-12491 (CSS)

                                    Debtors.                   (Jointly Administered)


                          NOTICE OF APPEARANCE AND REQUEST
                      FOR SERVICE PURSUANT TO FED. R. BANKR. P. 2002

         PLEASE TAKE NOTICE that Freedom Medical, Inc. (“Freedom Medical”), hereby

 appears by its counsel, Bayard, P.A. (“Bayard”). Bayard hereby requests that the undersigned

 attorneys be added to the official mailing matrix and service lists in these cases. Freedom

 Medical requests, pursuant to Bankruptcy Rules 2002, 3017, and 9007 and section 1109(b) of the

 Bankruptcy Code, that copies of all notices and pleadings given or required to be given in these

 chapter 11 cases and copies of all papers served or required to be served in these chapter 11

 cases, including but not limited to, all notices (including those required by Bankruptcy Rule


 1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
 number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
 L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
 Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
 Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
 L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
 California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
 Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
 (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171),
 Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland
 Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise
 Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc.
 (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled
 Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
 Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766), St.
 Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
 Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
 Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
 Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
 (7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
 Road, 3rd FL, Boca Raton, FL 33431.


 {BAY:03396158v1}
                   Case 18-12491-CSS     Doc 134     Filed 11/19/18      Page 2 of 3



2002), reports, pleadings, motions, applications, lists, schedules, statements, chapter 11 plans,

disclosure statements, and all other matters arising herein or in any related adversary proceeding,

be given and served upon Freedom Medical through service upon Bayard, at the address, emails,

and/or facsimile number set forth below:

                            BAYARD, P.A.
                            Justin R. Alberto
                            Erin R. Fay
                            Gregory J. Flasser
                            600 N. King Street, Suite 400
                            Wilmington, Delaware 19801
                            Telephone: (302) 655-5000
                            Facsimile: (302) 658-6395
                            Email: jalberto@bayardlaw.com
                                   efay@bayardlaw.com
                                   gflasser@bayardlaw.com

        PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of

any application, complaint or demand, motion, petition, pleading or request, and answering or

reply papers filed in these cases, whether formal or informal, written or oral, and whether served,

transmitted, or conveyed by mail, hand delivery, telephone, telegraph, or otherwise filed or made

with regard to the above-captioned cases and proceedings therein.

        PLEASE TAKE FURTHER NOTICE that, neither this Notice of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended or shall be deemed to waive Freedom

Medical’s: (i) right to have a final order in non-core matters entered only after de novo review by

a United States District Court Judge; (ii) right to trial by jury in any proceeding so triable herein

or in any case, controversy or proceeding related hereto; (iii) right to have the reference

withdrawn by the United States District Court in any matter subject to mandatory or

discretionary withdrawal; or (iv) other rights, claims, actions, defenses, setoffs or recoupments to


{BAY:03396158v1}                                 2
                   Case 18-12491-CSS    Doc 134     Filed 11/19/18     Page 3 of 3



which Freedom Medical is or may be entitled to under agreements, in law, or equity, all of which

rights, claims, actions, defenses, setoffs, and recoupments are hereby expressly reserved.


Dated: November 19, 2018
       Wilmington, Delaware                  BAYARD, P.A.

                                             /s/ Justin R. Alberto
                                             Justin R. Alberto (No. 5126)
                                             Erin R. Fay (No. 5268)
                                             Gregory J. Flasser (No. 6154)
                                             600 N. King Street, Suite 400
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 655-5000
                                             Facsimile: (302) 658-6395
                                             Email: jalberto@bayardlaw.com
                                                      gflasser@bayardlaw.com

                                             Counsel for Freedom Medical, Inc.




{BAY:03396158v1}                                3
